             CASE 0:20-cr-00173-WMW Doc. 18 Filed 08/18/20 Page 1 of 2


I                                                                             CL Ao-t?'S              Wnt^..J



                           UMTED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


     UNITED STATES OF AMERICA,                           INFORII{ATION

                         Plaintiff,                      18   U.S.C. S 8aa(c)
                                                         18   U.S.C. $ 844(i)
           v.                                            18   U.S.c. $ 853(p)
                                                         18   U.S.c. S e82(a)(2)(B)
     MATTHEW SCOTT WHITE,                                18   U.S.C. S e82O)(1)
                                                         28   U.S.C. $ 2461(c)
                         Defendant.

          THE UMTED STATES ATTORNEY CHARGES TFIAT:

                                          COUNT      1
                                           (Arson)

          On or about May 28, 2020, in the State and District of Minnesota, the

    defendant

                                MATTHEW SCOTT WHTE,

    maliciously damaged and destroyed, and attempted to damage and destroy, by means

    of fire, a building used in interstate or foreign commerce and in activity affecting

    interstate or foreign commerce, namely, the Enterprise Rent-A-Car building located

    at 1161 University Avenue West, in St. Paul, Minnesota, all in violation of Title           18,

    United States Code, Section 844(il.

                              FORFEITURE ALLEGATIONS

          If convicted.of Count 1 of this Information, the defendant,

                              MATTHEW SCOTTWHITE,

    shall forfeit to the United States ofAmerica, pursuant to Title 18, United States Code,

    Section 982(a)(2XB), any property constituting, or derived from, proceeds obtained,

                                                                                      -sCINueo

                                                                                                    COURT MPLS
                                                                                      U.S. DISTRICT
         CASE 0:20-cr-00173-WMW Doc. 18 Filed 08/18/20 Page 2 of 2


United States v. Matthew Scott White


directly or indirectly, as a result of such violation, and pursuant to Title 18, United

States Code, Section 8aa(c) and Title 28, United States Code, Section 2461(c), any

explosive materials involved or used or intended. to be used in the violation.

       If any of the above-described forfeitable property is unavailable for forfeiture,
the United States intends to seek the forfeiture of substitute property as provided for

in Title 21, United States Code, Section 853(p), as incorporated by Title 18, United

States Code, Section 982GX1) and Title 28, United States Code, Section 2aGLk).



Dated: August 18,2020                         ERICA H. MacDONALD




                                              BY: BRADLEY M. ENDICOTT
                                              Assistant United States Attomey
                                              Attorney ID No. 0349872
